        Case: 5:19-cv-02169-JRA Doc #: 1 Filed: 09/18/19 1 of 5. PageID #: 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

                                                   :   CASE NO.: ______
Jackie Peters                                      :
465 Country Oaks Drive                             :
Plant City, FL 33565                               :
                                                   :
                        Plaintiff,                 :
       v.                                          :   JUDGE
                                                   :
Joseph, Mann & Creed                               :
8948 Canyon Falls Blvd, Suite 200                  :
Twinsburg, OH 44087                                :
                                                   :   COMPLAINT
and                                                :
                                                   :
JOHN AND JANE DOES 1-10                            :
                                                   :
                        Defendants.                :   A Trial by the Maximum Number of Jurors
                                                   :   is hereby Demanded
                                                   :
                                                   :
                                                   :


       Here comes Plaintiff Jackie Peters, (hereinafter “Plaintiff”) and sets forth a Complaint

against Defendant Joseph, Mann & Creed (hereinafter “Defendant”) and Defendant John and

Jane Does 1 – 10 (Collectively “Defendants”) as follows:

                                         JURISDICTION

       1.        This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

       2.        Jurisdiction is proper in the Court pursuant to 15 U.S.C. § 1692k(d).

       3.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that

Defendants transact business here and a substantial portion of the acts giving rise to this action

occurred here.
        Case: 5:19-cv-02169-JRA Doc #: 1 Filed: 09/18/19 2 of 5. PageID #: 2



                                           PARTIES

       4.      Plaintiff, Jackie Peters (hereafter “Plaintiff”), is an adult individual whose

residence is in Plant City, Florida, and is a “consumer” as the term is defined by 15 U.S.C.

§ 1692a(3).

       5.      Defendant, Joseph, Mann & Creed (“JMC”), is an Ohio business entity with an

address of 8948 Canyon Falls Boulevard, Suite 200, Twinsburg, Ohio 44087, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

       6.      Defendants John and Jane Does 1 - 10 are the individual collectors for JMC, but

whose names are unknown. The Complaint will be amended to add their names when they are

determined through discovery.

       7.      JMC at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to JMC for collection, or JMC

was employed by the Creditor to collect the Debt.

       11.     Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).




                                                2
         Case: 5:19-cv-02169-JRA Doc #: 1 Filed: 09/18/19 3 of 5. PageID #: 3



    B. JMC Engages in Harassment and Abusive Tactics

         12.      On or about June 10, 2019, JMC contacted Plaintiff in an attempt to collect the

Debt.

         13.      JMC refused to provide Plaintiff with the name of the collection agency and

further failed to disclose to Plaintiff that the call was from a debt collector in an attempt to

collect a debt.

         14.      JMC’s actions caused Plaintiff a significant amount of frustration and anxiety.

    C. Plaintiff Suffered Actual Damages

         15.      Plaintiff has suffered and continues to suffer actual damages as a result of

Defendants’ unlawful conduct.

         16.      As a direct consequence of Defendants’ acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.

                                              COUNT I

                       (Violations of the Fair Debt Collections Practices Act)
                                      (15 U.S.C. § 1692, et seq.)

         17.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

         18.      Defendants engaged in behavior the natural consequence of which was to harass,

oppress, or abuse Plaintiff in connection with the collection of a debt, in violation of 15 U.S.C. §

1692d.

         19.      Defendants placed calls to Plaintiff without disclosing the identity of the debt

collection agency, in violation of 15 U.S.C. § 1692d(6).




                                                   3
        Case: 5:19-cv-02169-JRA Doc #: 1 Filed: 09/18/19 4 of 5. PageID #: 4



       20.     Defendants used false, deceptive, or misleading representation or means in

connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.

       21.     Defendants employed false and deceptive means to collect a debt, in violation of

15 U.S.C. § 1692e(10).

       22.     Defendants failed to inform the consumer that the communication was an attempt

to collect a debt, in violation of 15 U.S.C. § 1692e(11).

       23.     Defendants used unfair and unconscionable means to collect a debt, in violation

of 15 U.S.C. § 1692f.

       24.     The foregoing acts and omissions of Defendants constitute numerous and multiple

violations of the FDCPA, including every one of the above-cited provisions.

       25.     Plaintiff is entitled to damages as a result of Defendants’ violations.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Defendants;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                        against Defendants;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                        § 1692k(a)(3) against Defendants;

                   4. Actual damages from Defendants for the all damages including emotional

                        distress suffered as a result of the intentional, reckless, and/or negligent

                        FDCPA violations in an amount to be determined at trial for Plaintiff; and

                   5. Such other and further relief as this Court may determine to be just and

                        proper.



                                                  4
         Case: 5:19-cv-02169-JRA Doc #: 1 Filed: 09/18/19 5 of 5. PageID #: 5




Dated: September 18, 2019


                                          Respectfully submitted,

                                          By:    /s/ Sergei Lemberg

                                          Sergei Lemberg, Esq.
                                          LEMBERG LAW, L.L.C.
                                          43 Danbury Road, 3rd Floor
                                          Wilton, CT 06897
                                          Telephone: (203) 653-2250
                                          Facsimile: (203) 653-3424
                                          Email: slemberg@lemberglaw.com
                                          Attorneys for Plaintiff:
                                          Jackie Peters




                                     JURY DEMAND

        Plaintiff hereby makes a demand for trial by the maximum number of jurors allowed by

law, on all triable issues.




                                                           /s/ Sergei Lemberg
                                                         Sergei Lemberg, Esq.




                                             5
